     Case 3:18-cv-00840-GPC-BGS Document 248 Filed 07/02/20 PageID.4497 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     IN RE: OUTLAW LABORATORIES, LP                    Case No.: 18CV840 GPC (BGS)
       LITIGATION,
12
                                                 .       ORDER REGARDING JULY 1, 2020
13                                                       AND JULY 2, 2020 DISCOVERY
                                                         LETTERS
14
15
16
17          As explained in the Court’s June 1, 2020 Order, on May 29, 2020 counsel for the
18    Stores, Tauler Smith, and non-party Trepco contacted Judge Skomal’s Chambers by
19    phone regarding deposition subpoenas. (ECF 216.) The Court’s Order in response
20    indicated that “[i]f the dispute arises from a Rule 45 subpoena, the requirements of Rule
21    45 must be followed to raise any dispute. If the parties are attempting to raise any other
22    dispute, they must follow the requirements set in the Court’s May 4, 2020 Order.” 1 (Id.)
23
24
25
      1
       The Court’s May 4, 2020 Order ruling on an opposed motion to amend the Scheduling
26    Order included requirements for the parties to identify discovery disputes through
27    submission of letter briefs with set page limits because of the volume of discovery
      disputes the parties had already failed to resolve through the required meet and confer
28    process.
                                                     1
                                                                                 18CV840 GPC (BGS)
     Case 3:18-cv-00840-GPC-BGS Document 248 Filed 07/02/20 PageID.4498 Page 2 of 2



 1             On July 1, 2020, Tauler Smith submitted a letter brief to Judge Skomal’s Chambers
 2    via email regarding non-parties’ objections to numerous Rule 45 subpoenas issued by
 3    Tauler Smith. On July 2, 2020, the non-parties responded with their own letter brief via
 4    email.
 5             As noted above, the Court indicated the Court’s May 4, 2020 Order to raise a
 6    discovery dispute should be followed if it was “any other dispute” than one arising from a
 7    Rule 45 subpoena. Although Tauler Smith does not identify any provision of Rule 45 it
 8    is moving under, it is clear this dispute arises under Rule 45. Accordingly, Tauler Smith
 9    and the non-parties should not have submitted letter briefs under the May 4, 2020 Order,
10    they should have filed appropriate motions under Rule 45.
11             Given the foregoing, the Court will not consider either letter brief. If Tauler Smith
12    or the non-parties seek relief from the Court under Rule 45, either or both may file a
13    motion under Rule 45 to do so by July 10, 2020. Oppositions must be filed by July 17,
14    2020. 2 Motions and oppositions may not exceed 15 pages.
15
16             IT IS SO ORDERED.
17    Dated: July 2, 2020
18
19
20
21
22
23
24
25
26    2
       The letter briefs were noticeably lacking in discussion of Rule 45, even which provision
27    of it Tauler Smith was raising, or cases applying it. The Court recognizes the letter briefs
      are only intended to identify the dispute, but notes the importance of any motion or
28    opposition to a motion including citation to applicable rules and cases.
                                                      2
                                                                                    18CV840 GPC (BGS)
